Citation Nr: 0023336	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis 
of the lumbosacral spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for recurrent 
dislocation of the left shoulder, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that continued a 10 percent evaluation 
for the veteran's spondylolisthesis of the lumbosacral spine 
and granted a 10 percent evaluation for recurrent dislocation 
of the left shoulder from April 6, 1995, the date the veteran 
reopened his claim.  In December 1995 a hearing officer 
granted a 20 percent evaluation for recurrent dislocation of 
the left shoulder from April 6, 1995.  

The appeal was remanded by the Board in May 1997.  An October 
1999 RO decision granted a 20 percent evaluation for the 
veteran's spondylolisthesis of the lumbosacral spine 
effective April 6, 1995.  

In the Board's May 1997 remand the issue of whether there was 
clear and unmistakable error in a November 1978 rating 
decision, assigning a noncompensable evaluation for recurrent 
dislocation of the left shoulder, was referred to the RO for 
its consideration.  An October 1999 RO decision found that 
there was no clear and unmistakable error in the November 
1978 rating decision assigning a noncompensable evaluation 
for the recurrent dislocation of the left shoulder.  A review 
of the record does not indicate that notification of this 
determination has been given to the veteran.  This is 
referred to the RO for its consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected spondylolisthesis of the 
lumbosacral spine is manifested by pain productive of severe 
limitation of motion, but neither ankylosis nor symptoms 
consistent with pronounced intervertebral disc syndrome are 
demonstrated.

3.  The veteran's service-connected recurrent dislocation of 
the left (minor) shoulder is manifested by frequent episodes 
of dislocation and guarding, but fibrous union, nonunion, 
loss of head of the humerus, ankylosis, or limitation of 
motion of the arm to 25 degrees from the side are not 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for 
spondylolisthesis of the lumbosacral spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5289, 5292, 
5293, 5295 (1999).

2.  The criteria for an evaluation greater than 20 percent 
for recurrent dislocation of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5200, 5201, 5202 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for his service-connected 
disabilities are plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and a 
personal hearing and the veteran has indicated that there are 
no other treatment records available.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claims, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The veteran's service-connected spondylolisthesis of the 
lumbosacral spine has been evaluated under the provisions of 
Diagnostic Codes 5292 and 5295.  Diagnostic Code 5292 
provides that a 20 percent evaluation will be assigned for 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation will be assigned for severe limitation of 
motion of the lumbar spine.  Diagnostic Code 5295 provides 
that a 20 percent evaluation will be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, and loss 
of lateral spine motion unilaterally in a standing position.  
A 40 percent evaluation will be assigned for severe 
lumbosacral strain.  Diagnostic Code 5289 provides that a 40 
percent evaluation will be assigned for favorable ankylosis 
of the lumbar spine.  A 50 percent evaluation will be 
assigned for unfavorable ankylosis of the lumbar spine.  
Diagnostic Code 5293 provides that a 20 percent evaluation is 
for assignment for moderate intervertebral disc syndrome with 
recurring attacks.  For severe intervertebral disc syndrome a 
40 percent evaluation will be assigned.  For pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, a 60 percent 
evaluation will be assigned.  

The report of a July 1995 VA orthopedic examination reflects 
that the veteran reported constant back pain and sharp pain 
with lifting or bending.  Ankle and knee jerks were equal and 
pinprick sensation was intact in both lower extremities with 
good motor function of the lower extremities.  Straight leg 
raising was negative.  Range of motion was accomplished in 
forward flexion to more than 90 degrees, backward extension 
was to 25 degrees, right flexion was to 40 degrees, left 
flexion was to 35 degrees, right rotational movement was to 
45 degrees and left rotational movement was to 35 degrees.  
X-rays of the lumbosacral spine revealed first degree 
spondylolisthesis with L5 on S1.  

The report of an April 1998 VA examination reflects that the 
veteran complained of back fatigue and pain with spasms.  The 
veteran indicated that he was unable to sit for more than 20 
to 30 minutes before standing and walking around.  He 
reported increased pain that now involved his left leg.  He 
denied bowel and bladder complaints.  On physical examination 
of the back there was no spasm.  Range of motion was to 
45 degrees' flexion with pain, right tilting was to 
25 degrees, left tilting was to 20 degrees, and extension was 
to 0 degrees.  Deep tendon reflexes were equal.  The 
pertinent impression was chronic low back pain that limited 
the veteran's functional ability with evidence by history of 
excess fatigability and weakened movement.  

The veteran has offered testimony and statements regarding 
his back pain.  With consideration that there is competent 
medical evidence indicating that he has reduced range of 
motion with forward flexion of 45 degrees with pain and 
0 degree's extension, as well as indication that the veteran 
experiences weakness and fatigability, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the symptoms associated with the veteran's service-
connected spondylolisthesis of the lumbosacral spine more 
nearly approximate the criteria of severe limitation of 
motion, for a 40 percent evaluation under Diagnostic 
Code 5292.  In resolving all doubt in the veteran's behalf, a 
40 percent evaluation is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7. 

However, the competent medical evidence indicates that there 
is no ankylosis of the lumbar spine, noting that even with 
consideration of pain, fatigability, and excessive weakness, 
the competent medical evidence always reflects that the 
veteran does retain some range of motion of the lumbar spine.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 40 percent, granted herein, under 
Diagnostic Code 5289.  With respect to Diagnostic Code 5293, 
the veteran has reported that he has muscle spasm, but muscle 
spasm has not been demonstrated on examination and competent 
medical evidence has consistently indicated that the 
veteran's reflexes are equal.  Further, the competent medical 
evidence has not indicated symptoms compatible with sciatic 
neuropathy or indicated other neurological findings 
appropriate to the site of a diseased disc that would warrant 
a greater evaluation under Diagnostic Code 5293.  With 
consideration of the competent medical evidence that has 
indicated that such neurological findings do not exist, a 
preponderance of the evidence is against an evaluation 
greater than the 40 percent granted herein under Diagnostic 
Code 5293.  

The veteran's recurrent dislocation of the left shoulder has 
been evaluated under Diagnostic Code 5202 of the Rating 
Schedule.  Diagnostic Code 5202 provides that a 20 percent 
evaluation will be assigned for the minor extremity where 
there is recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
40 percent evaluation will be assigned where there is fibrous 
union of the humerus.  A 50 percent evaluation will be 
assigned where there is nonunion of the humerus and a 
70 percent evaluation for the minor extremity will be 
assigned where there is loss of head of the humerus with a 
flail shoulder.  Diagnostic Code 5201 provides that a 30 
percent evaluation will be assigned for the minor extremity 
where arm motion is limited to 25 degrees from the side.

The report of a July 1995 VA orthopedic examination reflects 
that the veteran reported that his left shoulder would 
continue to dislocate and spontaneously resolve itself.  On 
examination there was instability of the shoulder and mild 
atrophy of the trapezius.  The veteran was described as 
right-handed.  Range of motion of the left shoulder was 
accomplished in forward elevation to 155 degrees, abduction 
to 147 degrees, external rotation to 90 degrees, and internal 
rotation to 85 degrees.  The diagnoses included residual 
status post dislocation of the left shoulder with recurrent 
dislocation and decreased abduction and forward elevation of 
the shoulder, downward instability of the shoulder and slight 
atrophy of the trapezius muscle. 

The report of an April 1998 VA examination reflects that the 
veteran reported that his left shoulder would dislocate 3 to 
4 times per day with unrelenting pain and frequent flare ups.  
On examination of the left shoulder there was glenohumeral 
crepitus with range of motion.  Flexion was accomplished to 
180 degrees and abduction was to 110 degrees.  The deltoids 
were weak and there was positive impingement and 
apprehension.  The impression included chronic left shoulder 
dislocation and pain that limited functional ability during 
flareup with no way to determine the additional loss of range 
of motion during flareup without speculation.

All of the competent medical evidence as well as the 
veteran's testimony and statements reflect that he has 
recurrent dislocation of the left shoulder with guarding of 
all arm movements.  The evidence indicates that he is right-
handed, thus making his left shoulder his minor extremity.  
Diagnostic Code 5202 provides for a 20 percent evaluation for 
recurrent dislocation with frequent episodes and guarding of 
all arm movements.  All of the evidence indicates that his 
symptoms most nearly approximate the 20 percent evaluation 
for the minor extremity under Diagnostic Code 5202.  There is 
no competent medical evidence that indicates that the 
veteran's left arm is limited in motion to 25 degrees from 
his side, noting that even with consideration of factors such 
as pain, fatigability, or weakness, it is not indicated that 
range of motion is so restrained.  Rather, the competent 
medical evidence indicates that range of motion has 
consistently been accomplished beyond shoulder level and 
estimating additional loss of range of motion during flare 
ups is impossible without speculation.  Further, there is no 
indication that there is fibrous union of the humerus, 
nonunion of the humerus or loss of head of the humerus 
warranting a higher evaluation under Diagnostic Code 5202.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the current 20 percent, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that marked interference with 
employment has not been demonstrated nor has frequent 
hospitalization with consideration that the veteran 
indicated, in a December 1997 statement, that treatment since 
1995 has been self-administered with over-the-counter 
medication.   


ORDER

An increased evaluation of 40 percent for spondylolisthesis 
of the lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An evaluation greater than 20 percent for recurrent 
dislocation of the left shoulder is denied. 


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

